NOT DESIGNATED FOR PUBLICATION

                                              No. 123,360

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                           SACRED LEAF, LLC, and TREVOR BURDETT,
                                         Appellants,

                                                   v.

                                             CYRUS RIAHI,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; ROBERT J. WONNELL, judge. Opinion filed January 14,
2022. Affirmed.


        Matthew J. Donnelly, of Petefish, Immel, Hird, Johnson, Leibold & Sloan, LLP, of Lawrence, for
appellants.


        Eric C. Carter, of Olathe, for appellee.


Before ARNOLD-BURGER, C.J., GREEN and BUSER, JJ.


        PER CURIAM: Trevor Burdett and Cyrus Riahi were co-owners of Sacred Leaf,
LLC, when they had a falling out. The falling out led to a lawsuit between Burdett and
Riahi. Burdett and Riahi entered into a settlement agreement which led to the dismissal of
the suit. As part of the settlement agreement, Burdett agreed to purchase Riahi's interest
in Sacred Leaf and in return Riahi would deliver a canopy and three signs to Burdett in
set intervals set out in the contract. According to the agreement, Riahi was supposed to
deliver the first sign three months after the execution of the settlement agreement. Riahi
failed to do so, and Burdett filed suit against Riahi.

                                                   1
       The district court ruled that Riahi did not materially breach the settlement
agreement by his failure to deliver the first sign within three months of the execution of
the settlement agreement. As a result, the court ruled that Riahi was the prevailing party
in the action and awarded him attorney fees. Burdett raises four main issues on appeal.
On all issues we hold in Riahi's favor. And thus, we affirm.


                             FACTUAL AND PROCEDURAL HISTORY


       On March 26, 2019, Burdett and Sacred Leaf, LLC, and Riahi entered into a
settlement agreement and release. Burdett and Riahi were members of Sacred Leaf when
a dispute arose between the two on the use of intellectual property related to Sacred Leaf.
Burdett sued Riahi as a result of the dispute. The settlement agreement sought to settle
the lawsuit and any related disputes and discrepancies between Burdett and Riahi.


       As part of the settlement agreement, Riahi agreed to assign to Burdett his interest
in a trademark application, his membership interest in Sacred Leaf, LLC, and his interest
in brand or trade identifications used by Sacred Leaf and Burdett. Riahi also agreed to
assign to Burdett:


       "Three Sacred Leaf signs . . . and one canopy. The canopy will be delivered to Burdett
       upon execution of this agreement, one light-up sign will be delivered to Burdett within 3
       months of the execution of this agreement, a second light-up sign will be delivered to
       Burdett within 6 months of the execution of this agreement, and one non-lit sign will be
       delivered to Burdett within 9 months of the execution of this agreement. In the event that
       Riahi fails to comply with this paragraph . . ., Riahi agrees to pay as liquidated damages
       to Burdett in the amount of $10,000.00, and Burdett shall additionally be entitled to an
       injunction to enforce Riahi's compliance with this paragraph."


       Burdett agreed to pay Riahi $45,000 in exchange for Riahi's assignments. Burdett
also agreed to grant Riahi a nine-month license to use the Sacred Leaf mark and would

                                                    2
not open a Sacred Leaf retail store in three specified cities within two years of executing
the agreement.


       Both parties agreed that they would not make any statements or engage in conduct
which disparages the conduct, character, or reputation of any other party to the
agreement. And the parties agreed to dismiss the pending lawsuit.


       Finally, Burdett and Riahi agreed that if either party sought to enforce the
settlement agreement through a lawsuit, the nonprevailing party would be liable for the
prevailing party's reasonable attorney fees and costs.


       On June 28, 2019, Burdett's attorney contacted Riahi's attorney and told him that
he believed Riahi had breached the settlement agreement because he had not delivered
the first light-up sign within three months of executing the settlement agreement. On July
3, 2019, Burdett's counsel sent Riahi's attorney a proposed settlement offer where Burdett
agreed to not seek the $10,000 liquidated damages, injunction, or attorney fees and Riahi
would deliver the signs as agreed to a specified address. In addition, Riahi's license to use
Sacred Leaf would be terminated immediately. Riahi did not accept the offer and claimed
that his attorney never communicated the offer to him even though his attorney contacted
him around an hour after the settlement offer was extended.


       On July 9, 2019, Burdett sent Riahi a text message telling Riahi that he was
supposed to have delivered one of the signs already or pay a $10,000 penalty. Riahi
responded, telling Burdett:


       "Can you do the world a favor and kill yourself?


       "And btw, you've made a total of zero attempts to pick this sign up and their [sic] is zero
       details in the contract of how the sign should be transferred. No matter what lies you


                                                    3
       want to come up with. Let's go ahead and do this in court since ur [sic] such a lil
       [pejorative] all the time


       "Seriously, you're [expletive] pathetic. No matter how much money you make in your life
       you are [expletive] pathetic[.]"


       Burdett responded, telling Riahi that he was supposed to deliver the sign. Riahi
asked Burdett to show him where it said that in the contract and Burdett replied with a
picture of the relevant text which says that the sign will be "delivered to Burdett." Riahi
replied: "Well god damnit, it does say delivered." Riahi said that he asked his attorney if
that text was in there and was told no, otherwise, he said he would have been more
diligent. Riahi then said, "So sue me and I guess we'll lose, god damnit."


       Burdett replied with another settlement offer, asking Riahi to pay the $10,000,
"drop the signs," and pay his accrued attorney fees. Riahi said, "Nope, let's just do this"
and "[i]f the contracts voided I get to talk to your wholesalers anyways. That's worth the
money[.]"


       Ultimately, on July 23, 2019, Burdett filed a breach of contract action against
Riahi. In his suit, he also requested injunctive relief, liquidated damages, and attorney
fees. A bench trial was held on the matter in June 2020.


       At trial, Burdett testified that he performed all the items he was supposed to as it
related to the settlement agreement. According to Burdett, while he and Riahi were
negotiating the settlement agreement, Riahi mentioned that he had the three signs, with a
total value of around $10,000, and was requesting money for the buyout. Burdett testified
that he was fine paying the extra money as part of the settlement to get the signs
delivered to him.




                                                    4
       Burdett testified that shortly after the agreement was signed, he opened a new
store in Midland, Texas, and that the store could have used a sign if he had received one
in time for the opening. In total, Burdett thought that he had eight to ten stores opening in
the relevant time that could have used a sign. As for the Texas store, Burdett contracted
with a sign company in Texas who created and installed a new sign in late July 2019. The
total price of the project was $7,592.40. The price included the removal of an old sign,
some work with window vinyl, and the manufacture and installation of the new sign.
Burdett estimated that he paid at least one-half of the total amount, if not more, to have
the new sign manufactured. In his experience, a new sign like the one he bought costs
between $1,500 and $4,000.


       On cross-examination, Burdett acknowledged that he entered into a deal to have
the sign installed in May 2019—before Riahi was supposed to have delivered the first
sign in June 2019. Burdett explained that he did not contract with the company to create
the sign in May 2019. Burdett also acknowledged that the sign Riahi was delivering was
a different type of sign and was generally less expensive than the one he had newly
manufactured.


       Burdett testified that he would not have agreed to the settlement payment without
the $10,000 payment for noncompliance included within the settlement agreement.


       According to Burdett, Riahi had the signs delivered shortly after Burdett sued. On
or before July 23, 2019, Riahi tried to have two of the signs delivered to Burdett's store in
Lawrence, Kansas, but the delivery was refused. Ultimately, someone called Burdett and
he gave them the address to his warehouse in Topeka, Kansas, and the signs were
delivered and accepted there. The Topeka address was originally provided to Riahi's
attorney in the settlement offer email in early July 2019.




                                              5
       When questioned by Riahi's attorney, Burdett acknowledged that he probably used
vulgar language when speaking with Riahi in the past. Burdett also acknowledged that he
considered the $10,000 payment a penalty, or to provide some security for Riahi's
performance of delivering the signs.


       At trial, Riahi acknowledged that he violated the settlement agreement because he
did not deliver the first sign within 90 days of executing the agreement. Riahi testified
that he understood the agreement to mean that Burdett got the $10,000 if none of the
signs were delivered. Riahi also agreed that, based on the plain language of the contract,
Burdett was entitled to $10,000 and an injunction to enforce compliance if Riahi did not
comply with the settlement agreement's provision on the signs.


       When discussing the timeline for delivering the signs, Riahi agreed that the first
sign would be late, according to the agreement, a "little bit after 90 days." But then when
asked if the first sign would be considered delivered late on August 1, more than 90 days
after the execution of the agreement, Riahi said, "[n]o."


       When discussing the settlement agreement, Riahi explained that he assumed that
the three signs were worth about $10,000 all together and that they were essentially
included in the cost of the buyout—which was $45,000. By including the delivery of the
signs, Riahi got closer to the amount he sought when Burdett bought his interest in the
brand and could get rid of signs he would no longer need. As Riahi understood it, he
would owe Burdett the $10,000 if he failed to deliver all the signs and the canopy. Riahi
did not take the agreement to mean that he had to pay the $10,000 to Burdett if he was
late in delivering a sign.


       After considering the evidence, the district court ruled in Riahi's favor. First, the
district court determined that the $10,000 "liquidated damages" provision was actually a
penalty because: it was "security for the performance" of the delivery of the canopy and

                                              6
signs, made no attempt to calculate actual damages, and did not differentiate between
minor or major breaches. The court held that another factor showing that it was a penalty
was that the clause purported to allow Burdett to receive the $10,000 and still required
compliance on Riahi's part under the contract. The court also noted that Burdett viewed
the clause as a penalty.


       The court further noted that in the end, Burdett received the three signs and could
use them as he pleased, negating his argument for damages.


       The court also questioned whether a material breach of the contract had occurred.
The court reasoned that the provision is enacted by "noncompliance with the paragraph,
not the individual sentences." Then, the court noted that the contract did not mention time
being of the essence.


       The court entered judgment in favor of Riahi and ordered Burdett to pay Riahi's
reasonable attorney fees.


       Burdett timely appeals.


                                         ANALYSIS


       Burdett raises four main issues on appeal. First, he argues that the district court
erred when it held that Riahi did not materially breach the settlement agreement. Second,
he argues that the district court erred when it determined that he did not prove actual
damages that resulted given Riahi's breach. Third, he argues that the district court erred
when it held that the "liquidated damages" clause of the settlement agreement was an
unenforceable penalty. Finally, he argues that the district court erred in granting Riahi
attorney fees.


                                              7
Did the district court err by determining that Riahi did not materially breach the
settlement agreement?

       Standard of Review


       An appellate court exercises unlimited review over the interpretation and legal
effect of written instruments and is not bound by the lower court's interpretations or
rulings. Born v. Born, 304 Kan. 542, 554, 374 P.3d 624 (2016).


       Whether a contract has been breached is a question of fact. Waste Connections of
Kansas, Inc. v. Ritchie Corp., 296 Kan. 943, 964, 298 P.3d 250 (2013). This court
reviews questions of fact for substantial competent evidence. Substantial competent
evidence refers to legal and relevant evidence that a reasonable person could accept as
being adequate to support a conclusion. Geer v. Eby, 309 Kan. 182, 190, 432 P.3d 1001
(2019).


       When determining whether substantial competent evidence supports the district
court's findings, appellate courts "must accept as true the evidence and all the reasonable
inferences drawn from the evidence which support the district court's findings and must
disregard any conflicting evidence or other inferences that might be drawn from it.
Gannon v. State, 305 Kan. 850, 881, 390 P.3d 461 (2017). An appellate court will not
reweigh the evidence or assess the credibility of witnesses. 305 Kan. at 881.


       Discussion


       On appeal, Burdett argues that Riahi willfully failed to comply with the settlement
agreement by failing to deliver the first sign within three months of entering into the
settlement agreement. On the other hand, Riahi argues that the precise date of delivery of
the first sign was immaterial and that he substantially complied with the contract.


                                             8
       Our Supreme Court set out the elements of breach of contract in Stechschulte v.
Jennings, 297 Kan. 2, 23, 298 P.3d 1083 (2013), where the court stated:


               "The elements of a breach of contract claim are: (1) the existence of a contract
       between the parties; (2) sufficient consideration to support the contract; (3) the plaintiff's
       performance or willingness to perform in compliance with the contract; (4) the
       defendant's breach of the contract; and (5) damages to the plaintiff caused by the breach."


       Even if a defendant technically breaches a contract, the breaches can be excused if
the defendant has substantially performed his or her part of the contract. Dexter v. Brake,
46 Kan. App. 2d 1020, 1033, 269 P.3d 846 (2012). When discussing the doctrine of
substantial performance, this court has noted that it is "'intended to protect the right to
compensation of those who have performed in all material and substantive particulars, so
that their right to compensation may not be forfeited by reason of mere technical,
inadvertent, or unimportant omissions or defects.'" 46 Kan. App. 2d at 1033 (quoting 15
Williston on Contracts § 44:52, p. 220-21 [4th ed. 2000]). But the doctrine does not apply
when the parties, by the terms of their agreement, make it clear that only complete
performance is satisfactory. 46 Kan. App. 2d at 1033-34. Nor does it apply if the breach
was willful. First Nat'l Bank of Omaha v. Centennial Park, 48 Kan. App. 2d 714, 725,
303 P.3d 705 (2013).


       In addition, "substantial performance is in direct contrast to the concept of material
breach." Dexter, 46 Kan. App. 2d at 1034. Thus, "[i]f a breach is material, substantial
performance has not been rendered." 46 Kan. App. 2d at 1034. A breach is material if one
party receives something substantially less or different than he or she bargained for. 46
Kan. App. 2d at 1034.


       When considering whether there has been substantial performance of a contract,
the party's performance may be considered complete "if the essential purpose of the


                                                     9
contract is accomplished and that party has made a good-faith attempt to comply with the
terms of the agreement even though he or she fails to meet the precise terms of the
agreement." First Nat'l Bank of Omaha, 48 Kan. App. 2d at 725. Generally, whether a
party has substantially performed is a question of fact. But appellate courts may
determine whether a party has substantially performed if the relevant circumstances are
undisputed. 48 Kan. App. 2d at 725.


       One of the crucial questions at the center of Burdett's argument is whether it was
essential that Riahi deliver the first sign within three months of execution of the
settlement agreement. The district court ruled that Riahi did not have to do so, even
though the agreement stated that "one light-up sign will be delivered to Burdett within 3
months of the execution of this agreement." In its ruling, the district court explained that
"this lawsuit was initiated prior to the ultimate timeline set forth in the contract . . . there
was still time for the ultimate paragraph compliance to have occurred." The court
questioned whether "a material breach occurred" and stated that the "[liquidated
damages] provision is enacted by noncompliance with the paragraph, not the individual
sentences." The court noted that the contract made "no mention of time being of the
essence" and accepted Riahi's argument that he substantially complied with the relevant
paragraph.


       Here, it seems that the essential purpose of the contract was not delivery of the
signs within three, six, and nine months after the execution of the settlement agreement.
Burdett acknowledged that the essential purpose of the settlement agreement was to "buy
out [Riahi's] interest in the Sacred Leaf brand." Even after buying out Riahi's interest,
Burdett gave Riahi a license which allowed him to continue to use the brand for an
additional nine months. While the settlement agreement itself stated that the first sign
needed to be delivered within three months of execution of the settlement agreement, this
requirement does not seem to have been essential under the scope of the settlement
agreement. Nor did the fact that Riahi did not deliver the first sign within this three-

                                               10
month period mean that Burdett received substantially less than he had bargained for.
Burdett still bought out Riahi's interest in Sacred Leaf, regardless of whether he received
the first sign as quickly as he would have liked. See Dexter, 46 Kan. App. 3d at 1034.


       This conclusion even becomes stronger when you consider that the settlement
agreement did not include a "time [is] of the essence" clause—something the district
court also pointed out in its decision. Generally, the time of performance is not material
to a contract unless it is expressly stated or implied from the nature of the contract or
circumstances under which it was negotiated. Whether time is of the essence in a contract
is a question of fact. 17A Am. Jur. 2d, Contracts § 462 (2021). In contrast, when a
contract includes specific dates for performance or includes a written provision stating
that time is of the essence then performance should be completed by the set dates.
Campbell v. Fowler, 214 Kan. 491, 496-97, 520 P.2d 1285 (1974).


       In this case, there is substantial competent evidence to support the district court's
conclusion that time was not of the essence for delivering the signs. The settlement
agreement included no express clause stating that time was of the essence, nor did the
agreement set out specific dates for the delivery of the signs. While the agreement did
contain a timeline for the delivery of the signs, that timeline was not set out definitively
when the parties negotiated the agreement because it was contingent on both parties
signing the agreement which did not have to happen on any specific date. Because time
was not of the essence as to the delivery of first sign, the second sign, or the third sign,
Riahi did not materially breach the contract by failing to deliver the first sign within three
months of the execution of the settlement agreement.


       To that end, Riahi is correct that he substantially complied with the terms of the
settlement agreement. Riahi tried to have two signs delivered on or before July 23, 2019,
outside the three-month window for the first sign delivery but well within the nine-month


                                              11
time requirement set out by the paragraph. Ultimately, all three signs were delivered on
August 1, 2019—well within the nine-month time limit.


       Burdett's argument that you cannot substantially comply if you willfully breach or
do not make a good-faith attempt to comply with the terms of the agreement is
immaterial because time was not of the essence. Riahi did not breach the contract with his
failure to deliver the first sign within three-months of executing the settlement agreement.
A breach would have occurred if Riahi had failed to deliver all three signs by the time the
nine-month deadline occurred, but that is not the case here. Also, Burdett's citation to
Mabery v. Western Casualty & Surety Co., 173 Kan. 586, 592, 250 P.2d 824 (1952), for
the proposition that he could sue for each unfilled obligation based on the intervals found
in the settlement agreement is inapplicable here. In Mabery, the plaintiff was entitled to
monthly payments until the plaintiff could return to work. As our Supreme Court noted, if
the plaintiff could not return to work at all he would have a right to monthly payments for
life. If the plaintiff was never able to return to work, then, without filing suit for past
defaults, plaintiff could not recover from the defendant until after his death which put the
plaintiff in a not ideal situation. 173 Kan. at 592.


       The situation here is different. At most, Burdett would have to wait nine-months
from the time the settlement agreement was executed on March 26, 2019. Waiting nine-
months does not seem unreasonable in the context of this case. Simply put, as a matter of
law, where the deliveries of the three signs were to cover a period of nine months, Riahi's
delay in delivering the first sign did not constitute a breach of contract sufficiently
material as to justify Burdett treating it as if the entire contract was at an end. This is
especially so when all three signs were delivered and accepted by Burdett on August 1,
2019, well before the nine-month period had expired for delivery of the third sign. Thus,
the district court did not err in determining that Riahi's failure to deliver the first sign
within three-months of executing the settlement agreement was not a material breach of
the contract.

                                               12
Did the district court err in determining that Burdett did not prove damages?


       For his second issue on appeal, Burdett argues that the district court erred by
concluding that he did not prove actual damages because of Riahi's breach. In the
alternative, Burdett argues that because Riahi breached the agreement the district court
should have at least ordered that Riahi pay nominal damages.


       Standard of Review


       A determination whether the district court applied the correct measure of damages
is a question of law, over which an appellate court has unlimited review. Peterson v.
Ferrell, 302 Kan. 99, 106, 349 P.3d 1269 (2015).


       With regards to the evidence of damages, appellate courts do not reweigh evidence
or pass upon the credibility of witnesses. When deciding whether the evidence is
insufficient to support a claim of damages because it is too conjectural or speculative,
appellate courts examine the evidence in a light most favorable to the prevailing party.
302 Kan. at 106-07.


       Discussion


       In general, when considering damages, the goal of a court is to put the
nonbreaching party in the position he or she would have been had the breach never
occurred. 302 Kan. at 106. As Burdett notes in his brief, "'[w]here the cause and existence
of damages are established with requisite certainty, recovery will not be denied because
the damages are difficult to ascertain. In such cases, evidence which establishes the
extent of damages as a matter of just and reasonable inference is sufficient.'" Zenda Grain
& Supply Co. v. Farmland Industries, Inc., 20 Kan. App. 2d 728, 749, 894 P.2d 881


                                            13
(1995) (quoting New Dimensions Products, Inc. v. Flambeau Corp., 17 Kan. App. 2d
582, Syl ¶ 2, 844 P.2d 768 [1993]).


        Here, Burdett argues that he established with requisite certainty that he suffered
damages because of the delay in receiving the first sign required him to contract to have a
different sign created for his Texas store. But the district court clearly considered
Burdett's argument and found that the facts were not in his favor.


        First, the district court found that the sign ultimately installed in the Texas store is
different from the sign that Riahi did not deliver to Burdett on time. The evidence
supports the district court's finding. A different sign would, at the least have a different
value, and could be an indication that Burdett would not have used the first sign even if it
had been delivered on time.


        Second, the district court found that the order and deposit for the new sign was
begun before Riahi was supposed to have delivered the first sign. According to the
testimony, Riahi was supposed to have delivered the first sign by June 26, 2019. But
Burdett began to buy a replacement sign in May 2019 because "sign companies work two
to three months out." As Riahi points out in his brief, it seems Burdett planned to
purchase and install the new sign in Texas even if Riahi had delivered the first sign on
time.


        Finally, the district court found that, when the trial was held, Burdett had all three
signs and could use them in whatever manner he wanted. And, as Burdett testified, all
three signs were sitting in his warehouse when the trial occurred.


        Based on those findings, the district court was correct to rule that Burdett failed to
prove actual damages. In the end, Burdett received all three signs before he was supposed


                                               14
to, and his one claim of actual damages involved contracting for a new sign before he
was even supposed to have received the delivery of the first sign.


Did the district court err in concluding that the "liquidated damages" provision was an
unenforceable penalty?

       For his third issue on appeal, Burdett argues that, assuming Riahi breached the
contract, the district court erred in determining that the "liquidated damages" provision of
the settlement agreement was an unenforceable penalty.


       Standard of Review


       An appellate court exercises unlimited review over the interpretation and legal
effect of written instruments and is not bound by the lower court's interpretations or
rulings. Born, 304 Kan. at 554.


       "'The primary rule for interpreting written contracts is to ascertain the parties'
intent. If the terms of the contract are clear, the intent of the parties is to be determined
from the language of the contract without applying rules of construction. [Citation
omitted.]'" Peterson, 302 Kan. at 104.


       Discussion


       "[A] liquidated damages clause in a contract is an advance settlement of the
anticipated actual damages arising from a future breach." Carrothers Constr. Co., v. City
of South Hutchinson, 288 Kan. 743, 754, 207 P.3d 231 (2009). Liquidated damage
provisions enable contracting parties to "protect themselves against the difficulty,
uncertainty, and expenses that necessarily follow judicial proceedings when trying to
ascertain actual damages." 288 Kan. at 754. Thus, "parties may stipulate at the time of


                                              15
contracting to a set damages amount for a breach of that contract, as long as the
liquidated damages provision is not a penalty." 288 Kan. 754.


       The distinction between a penalty and liquidated damages is that "a penalty, in
effect, is a security for performance, while a provision for liquidated damages requires a
sum certain to be paid in lieu of performance." 288 Kan. at 754-55. When determining
whether a contractual provision is for liquidated damages or is an unenforceable penalty,
courts do not treat the words used in the contract as determinative. Instead, the terms used
are mere evidence. Along with the terms used, courts consider whether the amount
stipulated is conscionable or reasonable in view of the value of the subject matter of the
contract and whether the actual damages resulting from a breach would be difficult to
determine. 288 Kan. at 755. The party challenging the provision bears the burden of
showing that a liquidated damages clause is an unenforceable penalty. 288 Kan. at 755.


       Again, even if the parties may have called the payment liquidated damages in their
settlement agreement, this does not restrict this court from analyzing the provision or
stipulation independently and deciding for itself whether the provision is one for
reasonable liquidated damages.


       Here, the actual damages of a breach do not seem particularly difficult to
ascertain. The cost of a replacement sign could be figured out by common experience
between the parties, even when attempting to do so in a prospective manner. For
example, Burdett testified that the total cost for him to set up his new Midland, Texas,
store was $7,592.40. He estimated that at least one-half of the cost was used to
manufacture and install a new sign for the store. Based on Burdett's estimate, the new
sign would have cost approximately $3,800 to make and install. Thus, this seems how the
parties arrived at the $10,000 figure for liquidated damages: by estimating the cost of
producing each sign, which would be between $3,300 and $3,800.


                                            16
       Under the liquidated damages provision in question, if Riahi was delayed in
delivering one sign, Burdett would be entitled to the full $10,000 amount as liquidated
damages. So this liquidated damage clause of $10,000 is a penalty because of the
following reasons: (1) the amount of $10,000 set in advance is plainly disproportionate
to Burdett's possible actual damages because if Riahi had failed to timely deliver a single
sign to Burdett, Riahi would have forfeited $10,000 under the settlement agreement;
(2) this forfeiture amount was grossly in excess of the $3,300 to $3,800 to manufacture or
produce a single sign; and (3) the actual damages flowing from a delay in delivering a
sign were readily ascertainable since both parties reasonably knew the cost to
manufacture or produce a single sign was between $3,300 and $3,800; hence, the type of
damages were not difficult or impossible to calculate with accuracy, and the use of a
liquidated damages clause was unnecessary.


       Finally, the provision itself acts as a security for performance rather than an actual
attempt to mitigate damages. Under the settlement agreement, Riahi would have to pay
the $10,000 for a single sign delivered late and still be required to deliver the sign. At that
point, the $10,000 is not a sum "to be paid in lieu of performance" which suggests the
provision is for liquidated damages. See Carrothers, 288 Kan. at 754-55. Instead, the
$10,000 is a penalty on top of the additional requirement of performance because, under
the settlement agreement terms, "Burdett shall additionally be entitled to an injunction to
enforce Riahi's compliance."


       For this reason, the district court did not err in ruling that the liquidated damages
provision of the settlement agreement was an unenforceable penalty.




                                              17
Did the district court err by concluding that Riahi was entitled to attorney fees?

        For his final issue on appeal, Burdett argues that the district court incorrectly
granted Riahi attorney fees because he should have prevailed on his earlier issues and
because Riahi essentially goaded Burdett into filing the suit.


        Standard of Review


        Appellate courts exercise unlimited review when determining whether the district
court had authority to award attorney fees. Unruh v. Purina Mills, 289 Kan. 1185, 1200,
221 P.3d 1130 (2009). If the trial court has the authority to grant attorney fees, the
decision to grant the fees is reviewed under an abuse of discretion standard. 289 Kan. at
1200.


        A judicial action constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or
unreasonable; (2) it is based on an error of law; or (3) it is based on an error of fact.
Biglow v. Eidenberg, 308 Kan. 873, 893, 424 P.3d 515 (2018).


        Discussion


        "A court may not award attorney fees absent statutory authority or an agreement
by the parties." Unruh, 289 Kan. at 1200.


        In this case the parties agreed that "[i]f either party seeks to enforce this Settlement
Agreement through the filing of a lawsuit, the non-prevailing party shall be liable for the
prevailing party's reasonable attorney fees and any other costs of enforcement."


        The parties signed an agreement which provided the district court with the ability
to order attorney fees. On appeal, Burdett argues that the district court erred when it ruled

                                               18
that Riahi did not breach the contract. Thus, the district court should have determined that
Burdett was the prevailing party and ordered Riahi to pay his attorney fees. Given our
analysis in the first issue, Burdett's argument is unpersuasive.


       Burdett argues that the district court should have refused to honor the attorney fees
agreement given Riahi's conduct before delivering the signs. In support, Burdett cites
Curo Enterprises v. Dunes Residential Services, Inc., 51 Kan. App. 2d 77, 87-88, 342
P.3d 948 (2015), where this court stated, "[b]roadly speaking, we agree with the Utah
Court of Appeals that 'when interpreting contractual "prevailing party" language, a court
should employ a flexible and reasoned approach' that allows room for common sense to
guide a court's decision." (Quoting Westmont Mirador LLC v. Shurtliff, 333 P.3d 369,
373 [Utah App. 2014]).


       But that cite does little to support Burdett's point. In Curo Enterprises, the court
was discussing how you can determine who the prevailing party is when it is not clear.
But no such question exists here, either Riahi materially breached the contract by failing
to deliver the first sign within three months of the execution of the settlement agreement,
or he did not.


       As to the actual awarding of attorney fees, the district court had the discretion to
do so. The trial court heard the testimony and examined the evidence. Burdett fails to
show that the district court reached its decision based on an error of law or an error of
fact, or that the court issued an arbitrary, fanciful, or unreasonable decision. Riahi may
have used offensive language when talking to Burdett, but that does not change the fact
that he did not materially breach the contract which awarded the prevailing party with
attorney fees and that Riahi prevailed in the suit.


       Affirmed.


                                             19